DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 29, 2022 has been entered.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 9 “configuration ,and” (line 17) should be replaced with “configuration, and”;
	in claim 10 “parameter;” (line 3) should be replaced with “parameter; and” and “providing feedback as training input” (line 4) should be replaced with “providing a feedback as a training input”;
in claim 11 “parameter;” (line 3) should be replaced with “parameter; and” and “providing feedback as training input” (line 4) should be replaced with “providing a feedback as a training input”;
in claim 16 “the operating orientation, the operating configuration, and the operation location” (lines 10-11) should be replaced with “the operating orientation and the operating configuration at the operation location”; and 
in claim 20 “claim 1” (line 1) should be replaced with “claim 16” (see claim 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “a plurality of locations” (line 8) and “a plurality of locations” (line 11). It is not clear whether said “plurality of locations” (line 11) is the same or different from said “plurality of locations” (line 8). Hence, renders claim 1 and its dependent claims indefinite.
Claim 2 recites “a plurality of locations” (line 4), it is not clear said “plurality of locations” is the same or different from said “plurality of locations” as recited in claim 1.
Claim 4 recites “antenna performance parameters” (line 3), it is not clear said “antenna performance parameters” is the same or different from said “antenna performance parameters” as recited in claim 1. In addition, the limitation “the prioritized” (line 4) has an insufficient antecedent basis.
Claim 7 recites the limitation “the configuration” (line 2) has an insufficient antecedent basis.
Claim 9 recites “the orientations, the configurations” (line 15). It is not clear whether “the orientations, the configuration” is referring to “orientations and configurations” (line 8) or “orientations and configurations” (lines 12-13). Hence, renders claim 9 and its dependent claims indefinite.
Claim 13 recites “an antenna selection machine learning algorithm” (lines 2-3), it is not clear said “antenna selection machine learning algorithm” is the same or different from said “antenna selection machine learning algorithm” as recited in claim 9.
Claim 14 recites “an antenna selection machine learning algorithm” (lines 2-3), it is not clear said “antenna selection machine learning algorithm” is the same or different from said “antenna selection machine learning algorithm” as recited in claim 9.
Claim 16 recites the limitation “the wireless interface device” (line 14) has an insufficient antecedent basis. Hence, renders claim 16 and its dependent claims indefinite.
  
Reason for Allowance
6.	Ramasamy (US 10,321,463 B1) discloses in Figures 1 and 5-6 selecting an optimal antenna pattern based on operational conditions of an information handling system. Files (US 2017/0310002 A1) discloses in Figures 6-7 an optimal antenna selection of a portable information handling system. Schlub (US 2014/0206297 A1) discloses in Figure 2 a plurality of sensors of an electronic device. A specific reason for allowance will be provided once Applicant overcomes the aforementioned rejections and/or objections.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633